Citation Nr: 0512058	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  02-20 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral foot 
disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

In September 2003, the veteran gave sworn testimony to the 
undersigned Veterans Law Judge during a hearing held at the 
RO.  

The Board remanded the issue that is the subject of this 
decision in May 2004 to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Review of the actions 
performed by the RO reveal that the mandate of that remand 
has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).


REMAND

As explained below, the Board has determined further action 
is required in order to comply with the VA's duty to assist 
in the development of the veteran's claim.  Accordingly, this 
appeal is remanded to the RO via the AMC.  VA will notify the 
veteran if further action is required.

The veteran underwent a VA examination pursuant to the 
Board's May 2004 remand.  The examiner reviewed the veteran's 
podiatry treatment at VA which dates from April 2003 through 
May 2004.  The veteran's claims folder does contain these 
records.

VA treatment and evaluation records are constructively 
included within the record. See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992). If records of VA treatment or 
evaluation are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records. Id.

Accordingly, the case is REMANDED for the following:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for his 
bilateral foot disorder.  After securing 
the necessary release, the AMC/RO should 
obtain these records.  In particular, the 
AMC/RO must insure that all VA treatment 
records are attached to the claims 
folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


